Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2021 has been entered.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Dennis Schlemmer on 2/16/2022.

The application has been amended as follows: 
	1. (Currently Amended) An agricultural sprayer for spraying liquid agricultural chemicals in a controlled fashion based upon the pressure of the liquid agricultural chemical comprising: 
a tank of a selectively controllable pressurized supply of a liquid agricultural chemical; a tractor pullable elongated spray boom having a liquid supply conduit connected to said liquid chemical tank; 
a plurality of spray nozzle assemblies connected in laterally spaced relation along the length of said liquid supply conduit for receiving pressurized liquid agricultural chemical from said liquid agricultural chemical supply; 

an annular orifice member disposed within said nozzle body having a central liquid flow passage in fluid communication with said nozzle body central liquid flow passageway; 
said nozzle body defining an expansion chamber closed by said downstream end wall into which liquid from said liquid flow passage of the orifice member is discharged for direction from said at least one discharge orifice; 
said orifice member having an upstream cylindrical section and a downstream cylindrical hub, said upstream cylindrical section being larger in diameter than said cylindrical hub, said 2orifice member central liquid flow passage including a frustoconical passage section about ½ of which communicates through said upstream cylindrical section and about 1/2 of which communicates through said downstream hub, said frustoconical section tapered inwardly in a downstream direction that communicates with a discharge orifice of the orifice member at a terminal end of said hub for accelerating a flow of liquid directed through said orifice member from said liquid supply; 
said spray nozzle assemblies being supported in depending relation to said liquid supply conduit such that discharging liquid spray from said spray nozzles project downwardly onto a field along strips corresponding to the width of the spray boom as it is being pulled through the field by a tractor; 
said orifice member being made of a resilient and pressure responsive deformable material with said hub being freely expandable psi to 60 psi, said liquid flow passage and discharge orifice thereof can be altered to predictably increase the flow rate of the liquid agricultural chemical through said orifice member 
upon interruption of the supply of pressurized liquid to the orifice member the orifice member liquid flow passage and discharge orifice return to their original shape.

15. (Currently Amended) An agricultural sprayer for spraying liquid agricultural chemicals in a controlled fashion based upon the pressure of the liquid agricultural chemical comprising: 
a tank of a selectively controllable pressurized supply of a liquid agricultural chemical; 
a tractor pullable elongated spray boom having a liquid supply conduit connected to said liquid chemical tank; 
a plurality of spray nozzle assemblies connected in laterally spaced relation along the length of said liquid supply conduit for receiving pressurized liquid agricultural chemical from said liquid agricultural chemical supply; 
said spray nozzle assemblies each having a nozzle body that defines a central liquid chemical flow passageway having an upstream end communicating with said pressurized liquid chemical supply and a downstream end wall having at least one discharge orifice; 
an annular orifice member disposed within said nozzle body having a central liquid flow passage in fluid communication with said nozzle body central liquid flow passageway;
 said nozzle body defining an expansion chamber closed by said downstream end wall into which liquid from said liquid flow passage of the orifice member is discharged for direction from said at least one discharge orifice; 
said orifice member having an upstream cylindrical section and a downstream cylindrical hub, said upstream cylindrical sections being larger in diameter than said cylindrical hub, said orifice member central liquid flow passage including a frustoconical passage section that communicates at least in part through both said upstream cylindrical section and downstream cylindrical hub and which has a frustoconical configuration inwardly tapered in a downstream 
said spray nozzle assemblies being supported in depending relation to said liquid supply conduit such that discharging liquid spray from said spray nozzles project downwardly onto a field along strips corresponding to the width of the spray boom as it is being pulled through the field by a tractor; 
said orifice member being made of a resilient and pressure responsive deformable material with said hub being freely expandable psi to 60 psi said liquid flow passage and discharge orifice thereof can be altered to predictably increase the flow rate of the liquid agricultural chemical through said orifice member and said at least one nozzle body discharge orifice up to at least 75 percent at liquid flow rates of 0.3 to 0.7 gal. per minute; and 
upon interruption of the supply of pressurized liquid to the orifice member the orifice member liquid flow passage and discharge orifice return to their original shape.
Reasons for Allowance
Claims 1, 3-7, 10-11, 13-15, 21-22, 24-25 and 29-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The specific limitation “said orifice member having an upstream cylindrical section and a downstream cylindrical section being larger in diameter than said cylindrical hub, said orifice member central liquid flow passage including a frustoconical passage section about 1/2 of which communicates through said upstream cylindrical section and about 1/2 of which communicates through said downstream hub, said frustoconical section having an inwardly tapered inwardly configuration in a downstream direction that communicates with a discharge orifice of the orifice member at a terminal end of said hub for accelerating a flow of liquid directed through said .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/CHRISTOPHER R DANDRIDGE/            Examiner, Art Unit 3752                                                                                                                                                                                            
/STEVEN M CERNOCH/            Primary Examiner, Art Unit 3752